Citation Nr: 0107964	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  00-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a determination of competency for Department 
of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the VA 
Regional Office (RO) in Atlanta, Georgia, that continued a 
finding of incompetency for VA purposes.


FINDING OF FACT

The veteran's cognitive disorder, status post ruptured 
aneurysm, status post cerebral vascular accident, and seizure 
disorder are productive of such mental incapacity that he is 
prevented from contracting or managing his own affairs, 
including disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is mentally incompetent for VA purposes.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.353 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which a finding of incompetency is based.  
The statement of the case advised the veteran and his 
representative of the basis for continuing the finding of 
incompetency for VA purposes.  The veteran has been afforded 
a VA examination, and he indicated that he desired a hearing 
before the Board.  In June 2000 he indicated that he would 
attend a video conference hearing, but he failed to report 
for the scheduled hearing.  On the basis of the record, the 
Board concludes that the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.

A September 1992 RO decision granted the veteran's claim for 
nonservice-connected pension benefits on the basis that the 
veteran was permanently and totally disabled due to 
nonservice-connected disabilities, including status post 
closed head injury with post concussion syndrome and seizure 
disorder, depression/anxiety, and hypertension.

A November 1996 private hospital record reflects that the 
veteran was then comatose following an intracerebral 
hemorrhage.  His prognosis was quite guarded to poor.  A 
December 1996 RO decision proposed a finding of incompetency 
and after affording the veteran due process, a March 1997 RO 
decision found that the veteran was incompetent for VA 
purposes.  This finding of incompetency has continued until 
the present time.

The report of a July 1999 VA field examination reflects that 
the veteran was residing with his mother and stepfather.  
During the interview the veteran was reasonably alert, 
although many of his answers were very slow and he continued 
to look toward his stepfather for answers.  He communicated 
fairly well.  The stepfather indicated that he believed the 
veteran was capable of handling his own financial affairs and 
writing his own checks if he had no other choice.  The 
veteran was aware of the source and the amount of his funds 
and he knew most of his expenses.  He indicated that he 
either had his mother or stepfather write out his checks for 
him and he signed them.  He indicated that at times his 
stepfather did all of this simply for convenience.  It was 
the field examiner's opinion that the veteran was capable of 
handling his own financial affairs and did not require the 
assistance of a fiduciary.  The veteran's only source of 
income was his VA disability pension benefits.  The field 
examiner recommended that the veteran be scheduled for a VA 
examination so the competency rating could be reevaluated.

The report of a September 1999 VA examination reflects that 
the veteran reported for the examination accompanied by his 
mother and other family members.  He did not know the reason 
for the evaluation.  His mother remained during the 
evaluation and most of the information was obtained from her.  
The mother reported that the veteran would become upset 
easily if things did not go his way.  He also experienced 
memory problems since 1996, but the veteran did not believe 
that he had any problems.  His mother helped him with his 
activities of daily living and finances at that time.  The 
veteran indicated that he had worked as a heavy equipment 
operator and stated that he wanted to go back to work to 
operate heavy equipment.  On mental status examination the 
veteran appeared unkempt and he walked with a limp.  He was 
argumentative with his mother.  He was oriented to person and 
place.  He was coherent, but had word-finding difficulty.  
His thought process was tangential.  He could remember the 
day and year of his birth and could name the current and past 
one President.  He could recall 1 of 3 objects after 
5 minutes.  He exhibited adequate impulse control.  His 
judgment and insight were impaired.  The diagnoses included 
cognitive disorder, status post ruptured aneurysm, status 
post cerebral vascular accident, and seizure disorder.  The 
examiner indicated that due to the veteran's cognitive 
dysfunction, impaired judgment and insight, he could not 
maintain gainful employment and was not capable of doing his 
activities of daily living and management of his finances.  
It was observed that at present his mother helped him with 
his activities of daily living and finances.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Where there is doubt as to whether 
the beneficiary is capable of administering his own funds, 
such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(c)(d).

The veteran has been evaluated as 100 percent disabled 
because of status post closed head injury with post 
concussion syndrome and seizure disorder, residual stroke and 
craniotomy, depression and anxiety and has been awarded 
special monthly pension on the basis of need of regular aid 
and attendance.  In weighing the opinion offered by the field 
examiner against the findings of the medical doctor who 
accomplished the VA examination, the Board will accord 
greater probative weight to the findings and conclusions 
offered by the medical doctor.  The reason for according the 
report of the September 1999 VA examination greater probative 
weight include that the examination was accomplished by a 
medical doctor with training in health care and the field 
examination was accomplished by an individual who may have 
experience in observing individuals, but does not have any 
particular training or expertise in evaluating mental 
capacity and because the field examiner, in July 1999, was 
advised by the stepfather that the veteran could essentially 
perform his financial management on his own, if necessary, 
while the medical doctor was afforded greater insight into 
the veteran's status by being advised by the mother that she 
assisted the veteran in his activities of daily living as 
well as his finances.  Although the veteran has requested an 
additional examination, the record reflects that the 
physician who examined the veteran in September 1999 prepared 
a comprehensive report with respect to the interview with the 
veteran and there is no indication that the physician had any 
reservations in reaching the conclusion that the veteran's 
judgment and insight were impaired and that the veteran was 
not capable of accomplishing his activities of daily living 
and management of his finances.

A finding of incompetency is consistent with the 100 percent 
evaluation that has been assigned for the veteran's status 
post closed head injury with post concussion syndrome and 
seizure disorder, residuals of stroke and craniotomy, 
depression and anxiety, and is supported by a preponderance 
of the evidence, based upon the above analysis, which 
reflects that the veteran is lacking in mental capacity 
sufficient to manage his own affairs, including disbursement 
of his funds without limitation.  Because a preponderance of 
the evidence is against a finding of competency, there is no 
doubt that the beneficiary is not capable of administering 
his own funds.


ORDER

Entitlement to a determination of competency for VA purposes 
is denied.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

